Appellate Case: 20-3244      Document: 010110630281        Date Filed: 01/11/2022     Page: 1
                                                                   FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                     TENTH CIRCUIT                         January 11, 2022

                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
     UNITED STATES OF AMERICA,

            Plaintiff-Appellee,                                No. 20-3244
                                                   (D.C. No. 5:03-CR-40053-JAR-l)
     v.                                                         (D. Kan.)
     NORMAN A. PARADA,

            Defendant-Appellant.



                                ORDER AND JUDGMENT*


 Before BACHARACH, SEYMOUR, and PHILLIPS, Circuit Judges.


          Norman A. Parada was convicted of possession with intent to distribute more than

 100 grams or more of Phencyclidine, commonly known as PCP, in violation of 21 U.S.C.

 § 841(a)(1), and of conspiracy to distribute the same in violation of 21 U.S.C. § 846.

 The district court sentenced him to concurrent 405-month prison terms, later reduced to

 327-month terms due to a retroactive change in the sentencing law and a resulting




 *
         This order and judgment is not binding precedent except under the doctrines of
 law of the case, res judicata, and collateral estoppel. The court generally disfavors the
 citation of orders and judgments; nevertheless, an order and judgment may be cited under
 the terms and conditions set forth in 10th Cir. R. 32.1.
Appellate Case: 20-3244     Document: 010110630281          Date Filed: 01/11/2022      Page: 2



 amended offense level. Mr. Parada subsequently sought to further reduce his sentence

 by filing a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Citing

 an outbreak of COVID-19 in the prison where he is held, Mr. Parada alleged that he

 contracted the disease because the Bureau of Prisons failed to take adequate precautions.

 He also suffers ongoing complications due to numerous risk factors and preexisting

 maladies such as stage two kidney disease (not requiring dialysis), unspecified intestinal

 and bladder issues, migraines, PTSD, and blindness in one eye. Rec., vol. I at 191.

 With a current release date of June 27, 2026, Mr. Parada sought reduction of his sentence

 to time served, arguing that the virus presents an ongoing health risk from which the

 Bureau of Prisons has demonstrated itself incapable of protecting him.

        Although the district court found that Mr. Parada’s medical conditions and

 COVID-19 status established “extraordinary and compelling circumstances,” it denied his

 motion based on considerations of other statutory factors under 18 U.S.C. § 3553(a).

 On appeal, Mr. Parada contends that the district court abused its discretion by relying on

 irrelevant considerations and unsupported facts, more specifically, that it erred in

 allegedly making compassionate release contingent upon proof of citizenship.

 Assuming jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     Standard of Review

        We review for abuse of discretion a district court’s denial of relief on a § 3582

 (c)(1)(A) motion. United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021).


                                              2
Appellate Case: 20-3244      Document: 010110630281           Date Filed: 01/11/2022      Page: 3



 A district court abuses its discretion when it relies on an incorrect conclusion of law or a

 clearly erroneous finding of fact. United States v. Battle, 706 F.3d 1313, 1317 (10th

 Cir. 2013).

                        Statutory Standard for Compassionate Release

        District courts are ordinarily forbidden from modifying a term of imprisonment

 once it has been imposed.     United States v. Hald, 8 F.4th 932, 937 (10th Cir. 2021)

 (citing Freeman v. United States, 564 U.S. 522, 526 (2011)). Congress carved out an

 exception to the general rule of finality in 18 U.S.C § 3582(c)(1)(A). Frequently

 referred to as the compassionate release statute, it provides that a court “may reduce the

 term of imprisonment . . . after considering the factors set forth in [18 U.S.C. §] 3553(a)

 to the extent that they are applicable, if it finds that . . . extraordinary and compelling

 reasons warrant such a reduction . . . and that such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A).

 Thus, compassionate release is permissible when

        (1) the district court finds that extraordinary and compelling reasons
        warrant such a reduction; (2) the district court finds that such a reduction
        is consistent with applicable policy statements issued by the Sentencing
        Commission; and (3) the district court considers the factors set forth in
        § 3553(a), to the extent that they are applicable.

 United States v. Maumau, 993 F.3d 821, 831 (10th Cir. 2021). When any of the

 prerequisites listed in § 3582(c)(1)(A) is lacking, a district court may deny compassionate




                                                3
Appellate Case: 20-3244     Document: 010110630281          Date Filed: 01/11/2022        Page: 4



 release without addressing the others. United States v. McGee, 992 F.3d 1035, 1043

 (10th Cir. 2021); see also Hald, 8 F.4th at 942–43.

        Potentially relevant § 3553(a) factors include (1) the nature and circumstances of

 the offense and the history and characteristics of the defendant; (2) the need for the

 sentence to comply with the aims of sentencing (i.e., to provide just punishment,

 adequate deterrence, incapacitation, and rehabilitation); (3) the recommended sentencing

 range under the guidelines, and (4) the need to avoid unwarranted sentence disparities

 among similarly situated defendants. See 18 U.S.C. § 3553(a).

                                           Analysis

        The district court denied relief to Mr. Parada under the third prong of the

 compassionate-release analysis, concluding that “[a]pplication of the § 3553(a) factors

 strongly militate[d] against reducing Parada’s sentence to time-served.” Rec., vol. I at

 192. Specifically, the court cited the large quantity of PCP (340 grams) that he

 possessed and was conspiring to distribute, the fact that he was already on probation for

 drug possession at the time he committed his offenses, his substantial criminal history in

 general, and the significant gap between the applicable guideline range (262 to 327

 months) and the time he had actually served (206 months). Id. at 192–93.

        The crux of this appeal revolves around the district court’s comments relating to

 Mr. Parada’s history of using multiple identities, including fabricated government

 documents, which “ma[de] it difficult to verify his true identity, citizenship, or otherwise


                                              4
Appellate Case: 20-3244     Document: 010110630281         Date Filed: 01/11/2022      Page: 5



 verify his location at any given time.” Id. at 193. More specifically, the court noted

 that, according to the probation office, Mr. Parada’s identity remained unconfirmed:

       Thus, there remain serious questions about Parada’s identity and
       citizenship – until he can himself establish that he is in fact Norman Parada
       and that he is a United States citizen, reduction of his sentence to time-
       served would run counter to the need to promote respect for the law and
       protect the public.

 Id. On appeal, Mr. Parada ignores all other factors considered by the district court and

 makes the narrow argument that the court abused its discretion by making compassionate

 release contingent on proof of citizenship and by relying on unsupported facts, namely

 that Mr. Parada’s identity remains in question. We do not view the court’s decision

 making so narrowly.

       The district court denied Mr. Parada’s motion for compassionate release based on

 its determination that “reducing his current sentence by approximately one-fourth would

 produce a sentence that no longer reflects the seriousness of Parada’s criminal conduct,

 nor furnishes adequate deterrence to criminal conduct or provides just punishment.”

 Rec., vol. I at 193. These are all valid considerations under § 3553(a). The district

 court thus cited many reasons why, under § 3553(a), Mr. Parada’s release for time served

 would be inappropriate. Its concerns regarding his identity and citizenship were only

 part of the consideration. Moreover, the court’s comments on this point were somewhat

 ambiguous. While the court mentioned its concerns about Mr. Parada’s citizenship, it

 expressly acknowledged “that citizenship is not a requirement for compassionate



                                             5
Appellate Case: 20-3244       Document: 010110630281        Date Filed: 01/11/2022         Page: 6



 release.” Id. at 193 n.55.

        The district court’s concerns regarding Mr. Parada’s repeated identity obfuscations

 certainly were valid. The presentence investigation revealed that over the course of his

 life, Mr. Parada has used at least fifteen aliases and multiple dates of birth. Rec., vol. II

 at 8, 10, 21. At the time of his initial presentence interviews in December of 2003 and

 again in January of 2004, Mr. Parada provided an incorrect social security number,

 resulting in a two-level enhancement for obstruction of justice. Id. at 8. Moreover, his

 arrest records showed that he had repeatedly reported different places of birth to law

 enforcement. Id. at 21. In Washington, D.C., he said he was born in California. In

 North Carolina, he said he was born in Washington, D.C. In Virginia, he said he was

 born in New York.

        The assertion that the court made compassionate release singularly contingent

 upon proof of citizenship is a distortion of the court’s full analysis of the 18 U.S.C.

 § 3553(a) factors. Based on the entire record, in context, we cannot say that the district

 court based its decision on an incorrect conclusion of law or a clearly erroneous finding

 of fact.



        Accordingly, we affirm.

                                                     Entered for the Court

                                                     Stephanie K. Seymour
                                                     Circuit Judge

                                               6
Appellate Case: 20-3244   Document: 010110630281   Date Filed: 01/11/2022   Page: 7



 United States v. Parada, No. 20-3244
 BACHARACH, J., dissenting

       I respectfully dissent. The district court bears considerable discretion

 in deciding whether to grant early release based on extraordinary and

 compelling circumstances. But here, the district court’s explanation was

 internally inconsistent. The internal inconsistency requires a remand for

 clarification. See Subsalve USA Corp. v. Watson Mfg., Inc., 462 F.3d 41,

 45 (10th Cir. 2006) (“Ordinarily, an appellate court confronted with an

 internally inconsistent order would vacate the offending order and return

 the case to the authoring court for clarification.”).

       The court pointed to substantial questions about the defendant’s

 identity, and these questions could support the denial of early release. But

 the court also appeared to rely on doubts about the defendant’s citizenship.

 The court recognized that citizenship in the United States is not required

 for early release. Appellant’s App’x, vol. I at 193 n.55. But the court also

 said that until the defendant proves citizenship in the United States,

 reduction in his sentence to time served would diminish respect for the

 law. Id. at 193. In my view, the court lacks support for this rationale.

       The record contains no reason to question the defendant’s citizenship

 in the United States. Even if he were not a U.S. citizen, however, the

 district court didn’t explain why reduction of the sentence to time served

 would diminish respect for the law.
Appellate Case: 20-3244   Document: 010110630281   Date Filed: 01/11/2022   Page: 8



       The court pointed out that if the defendant were released, he planned

 to live with his step-sister. But the court also said that if the defendant

 were not a U.S. citizen, he would immediately enter federal custody. Id

 n.55. Why? There’s no evidence of a detainer. See generally 8 C.F.R.

 § 287.7(a). Without a detainer, early release would allow the defendant to

 live wherever he wanted. The district court appeared to assume not only

 that a question existed about the defendant’s citizenship but also that a

 detainer would prevent release. These assumptions lack any support in the

 record.

       In the absence of the discussion about citizenship, the court could

 still have denied early release based on doubts about the defendant’s

 identity. But the court coupled this concern with unfounded doubts about

 the defendant’s citizenship and ability to reside with his step-sister. The

 majority thus characterizes the district court’s explanation as “somewhat

 ambiguous.” Maj. Order & Judgment at 5. Given that ambiguity, we have

 no way of knowing whether the district court would have denied early

 release based solely on questions about the defendant’s identity. I would

 thus remand for the district court to reconsider early release either without

 considering doubts about the defendant’s citizenship or with additional

 explanation for doubting his ability to reside with his step-sister. See

 Zzyym v. Pompeo, 958 F.3d 1014, 1033–34 (10th Cir. 2020) (remanding an



                                        2
Appellate Case: 20-3244   Document: 010110630281   Date Filed: 01/11/2022   Page: 9



 administrative decision when the agency gave some reasons that were valid

 and some that were invalid).




                                        3